Case 1:19-cr-00059-LO Document 193 Filed 03/29/21 Page 1 of 10 PageID# 1710




                IN THE UNITED STATES DISTRICT COURT FOR THE

                        EASTERN DISTRICT OF VIRGINIA

                                  Alexandria Division

                                        )
UNITED STATES OF AMERICA                )      Criminal No. 1:19-cr-59
                                        )
           v.                           )      Trial: April 5, 2021
                                        )
DANIEL EVERETTE HALE,                   )
                                        )
                  Defendant.            )
                                        )

                               Government’s Exhibit List
     A            Document A – Direct Print Rendering of Binary File
     A-1          Document A – Source Document
     A-3          Document A – Portion Found on Datastick Pro
     A-4          Document A – O&K Viewer Rendering of Binary File
     A-5          Document A – GhostPCL Rendering of Binary File
     A-6          Document A – Isolated NDI
     A-7          Document A – Excerpt of Header Information for Binary File
     B            Document B – Direct Print Rendering of Binary File
     B-1          Document B – Source Document
     B-4          Document B – O&K Viewer Rendering of Binary File
     B-5          Document B – GhostPCL Rendering of Binary File
     B-6          Document B – Isolated NDI
     B-7          Document B – Excerpt of Header Information for Binary File
     C            Document C – Direct Print Rendering of Binary File
     C-1          Document C – Source Document
     C-4          Document C – O&K Viewer Rendering of Binary File
     C-5          Document C – GhostPCL Rendering of Binary File
     C-6          Document C – Isolated NDI
     C-7          Document C – Excerpt of Header Information for Binary File
     D            Document D – Direct Print Rendering of Binary File
     D-1          Document D – Source Document
     D-5          Document D – GhostPCL Rendering of Binary File
     D-6          Document D – Isolated NDI
     D-7          Document D – Excerpt of Header Information for Binary File
     E            Document E – Direct Print Rendering of Binary File (TS)
     E-1          Document E – Source Document (TS)
     E-5          Document E – GhostPCL Rendering of Binary File (TS)
     E-6          Document E – Isolated NDI
     E-7          Document E – Excerpt of Header Information for Binary File
Case 1:19-cr-00059-LO Document 193 Filed 03/29/21 Page 2 of 10 PageID# 1711




     F          Document F – Direct Print Rendering of Binary File
     F-1        Document F – Source Document
     F-4        Document F – O&K Viewer Rendering of Binary File
     F-5        Document F – GhostPCL Rendering of Binary File
     F-6        Document F – Isolated NDI (TS)
     F-7        Document F – Excerpt of Header Information for Binary File
     G          Document G – Direct Print Rendering of Binary File (TS)
     G-1        Document G – Source Document (TS)
     G-4        Document G – O&K Viewer Rendering of Binary File (TS)
     G-5        Document G – GhostPCL Rendering of Binary File (TS)
     G-6        Document G – Isolated NDI (TS)
     G-7        Document G – Excerpt of Header Information for Binary File
     I          Document I – Direct Print Rendering of Binary File
     I-1        Document I – Source Document
     I-4        Document I – O&K Viewer Rendering of Binary File
     I-5        Document I – GhostPCL Rendering of Binary File
     I-6        Document I – Isolated NDI
     I-7        Document I – Excerpt of Header Information for Binary File
     J          Document J – Direct Print Rendering of Binary File
     J-1        Document J – Source Document
     J-4        Document J – O&K Viewer Rendering of Binary File
     J-5        Document J – GhostPCL Rendering of Binary File
     J-6        Document J – Isolated NDI
     J-7        Document J – Excerpt of Header Information for Binary File
     K          Document K – Direct Print Rendering of Binary File (TS)
     K-1        Document K – Source Document (TS)
     K-4        Document K – O&K Viewer Rendering of Binary File (TS)
     K-5        Document K – GhostPCL Rendering of Binary File (TS)
     K-6        Document K – Isolated NDI (TS)
     K-7        Document K – Excerpt of Header Information for Binary File
     L          Document L – Direct Print Rendering of Binary File
     L-1        Document L – Source Document
     L-5        Document L – GhostPCL Rendering of Binary File
     L-7        Document L – Excerpt of Header Information for Binary File
     M          Document M – Direct Print Rendering of Binary File
     M-1        Document M – Source Document
     M-4        Document M – O&K Viewer Rendering of Binary File
     M-5        Document M – GhostPCL Rendering of Binary File
     M-6        Document M – Isolated NDI
     M-7        Document M – Excerpt of Header Information for Binary File
     O          Document O – Direct Print Rendering of Binary File
     O-1        Document O – Source Document
     O-4        Document O – O&K Viewer Rendering of Binary File
     O-5        Document O – GhostPCL Rendering of Binary File
     O-7        Document O – Excerpt of Header Information for Binary File
     P          Document P – Direct Print Rendering of Binary File



                                       2
Case 1:19-cr-00059-LO Document 193 Filed 03/29/21 Page 3 of 10 PageID# 1712




     P-4        Document P – O&K Viewer Rendering of Binary File
     P-5        Document P – GhostPCL Rendering of Binary File
     P-7        Document P – Excerpt of Header Information for Binary File
     Q          Document Q – Direct Print Rendering of Binary File
     Q-4        Document Q – O&K Viewer Rendering of Binary File
     Q-5        Document Q – GhostPCL Rendering of Binary File
     Q-7        Document Q – Excerpt of Header Information for Binary File
     R          Document R – Direct Print Rendering of Binary File
     R-4        Document R – O&K Viewer Rendering of Binary File
     R-5        Document R – GhostPCL Rendering of Binary File
     R-7        Document R – Excerpt of Header Information for Binary File
     T          Document T – Direct Print Rendering of Binary File
     T-1(a)     Document T – Source Document
     T-1(b)     Document T – Source Document
     T-1(c)     Document T – Source Document
     T-1(d)     Document T – Source Document
     T-1(e)     Document T – Source Document
     T-1(f)     Document T – Source Document
     T-1(g)     Document T – Source Document
     T-1(h)     Document T – Source Document
     T-1(i)     Document T – Source Document
     T-3        JR.pdf Found on Home Computer
     T-4        Document T – O&K Viewer Rendering of Binary File
     T-5        Document T – GhostPCL Rendering of Binary File
     T-7        Document T – Excerpt of Header Information for Binary File
     101E       Article Published on October 15, 2015 (by Reporter 1)
     102A       Document A Published Online
     102BCF     Documents B, C, and F Published Online
     102D       Document D Published Online
     102E       Document E Published Online
     102G       Document G Published Online (TS)
     102I       Document I Published Online
     102J       Document J Published Online
     102L       Document L Published Online
     102OPQR    Document O Published Online
     103M       Article Published on August 5, 2014
     104K       Article Published on April 17, 2015 (TS)
     105-C      Article Published on October 15, 2015 (by Reporter2)
     201        The Book (excerpted)
     201A       Summary Chart of References to Printed Documents in Book
     202        The Book – Screenshots of Library Card Catalogs
     202A       The Book – Summary Chart of Library Copies
     203        The Book – Photo at the Library in the City of Alexandria
     204        The Book – Availability on Amazon
     205A       ABE Books – About Us Page
     205B       The Book – Availability on ABE Books



                                        3
Case 1:19-cr-00059-LO Document 193 Filed 03/29/21 Page 4 of 10 PageID# 1713




     206A       Watchlisting Guidance – Availability on Amazon
     206B       Watchlisting Guidance – Availability on Foreign Amazon Sites
     206C       Watchlisting Guidance – Excerpt Appearing on Amazon
     207        Watchlisting Guidance – Availability on ABE Books
     208        Video of Hale at Candidate Obama Event in Bristol in June 2008*
     208A       Clip from Video of Hale at Candidate Obama Event in Bristol*
     208B       Stills from Candidate Obama Event in Bristol
     209        Black Flag E-Book
     209A       Excerpt from Black Flag E-Book
     300A       Summary Chart – Timeline of Events (shorter)
     300B       Summary Chart – Timeline of Events (full)
     301-ABCDEF Summary Chart – Badge Records and User Activity for February 28, 2014
     301-G      Summary Chart – Badge Records and User Activity for April 3, 2014
     301-IJK    Summary Chart – Badge Records and User Activity for April 20, 2014
     301-L      Summary Chart – Badge Records and User Activity for April 30, 2014
     301-MN     Summary Chart – Badge Records and User Activity for May 14, 2014
     301-OPR    Summary Chart – Badge Records and User Activity for May 15, 2014
     301-T      Summary Chart – Badge Records and User Activity for July 27, 2014
     302        Summary Chart – Comparison of Printed Docs to Published Docs
     303        Summary Chart: Promises to Keep Classified Information Safe
     304        Summary Chart of Page counts
     305        Timeline of Hale’s Employment
     401        U.S. Air Force Non-Disclosure Agreement Dated February 18, 2011
     402        U.S. Air Force Non-Disclosure Agreement Dated February 22, 2011
     403        NSA Security Check-In Notification Dated December 20, 2011
     404        NSA Security Agreement Dated December 20, 2011
     405        NSA Indoctrination Memorandum Dated December 20, 2011
     406        Joint Special Operations Command Debriefing Dated August 28, 2012
     407        NSA Access Termination Agreement Dated May 31, 2013
     408        U.S. Air Force Security Termination Agreement, May 31, 2013
     409        NGA SCI Non-Disclosure Agreement Dated December 16, 2013
     410        NGA SCI Non-Disclosure Agreement Dated August 8, 2014
     411        NATO/NGA Briefing and Debriefing Certificate Dated August 8, 2014
     412        NGA Record of Hale’s Employment
     413        NGA Logs of Hale’s Badging Activity
     414        NGA Logs of Hale’s Login and Lock/Unlock Screen Activity
     415        NGA Computer Banner for Sensitive But Unclassified Network
     416        NGA Computer Banner for Classified Network
     417        NGA Record of Hale’s Print Jobs
     419        Excerpts from Hale’s SF-86 Application in August 2009
     419A       F.R.E. 902 Certificate for Hale’s SF-86
     420        Excerpts from Hale’s Military Processing Records
     420A       F.R.E. 902 Certificate from OPM
     421        Intelink Log (Redacted)
     421A       Intelink Log – Chart of Byte Sizes
     421B       Intelink Log – Select Entries



                                         4
Case 1:19-cr-00059-LO Document 193 Filed 03/29/21 Page 5 of 10 PageID# 1714




     421-C      FRE 902 Certification for Intelink logs
     422        HP Desktop Z800 Computer (S/N: 2UA10107FT)*
     423        Western Digital Hard Drive (S/N: WCAWFFA653019)*
     424        Compact Disc Containing Lab Results for HQB184*
     424A       Select LNK Files for HQB184
     425        HP Hard Drive Associated with HQB 210 (S/N: 3SJ2AA8T)*
     426        CD Containing Lab Results for HQB210*
     426A       Select LNK Files for HQB210
     426B       Select PowerPoint Metadata for HQB210
     426C       Select Web Browsing Activity or HQB210
     426D       Excerpt of RegRipper Report for HQB210
     426E       RegRipper Chart for HQB210
     427        F.R.E. 902(14) Certificate for HQB210
     428        F.R.E. 902(14) Certificate for HQB184, HQB162, HQB163, and HQB165
     429        F.R.E. 902(14) Certificate for HQB173 and HQB174
     430        F.R.E. 902(11) / 902(13) Certificate for NGA Records
     431        F.R.E. 902(11)/(13) Certificate for NGA Records
     432        F.R.E. 902(11)/(13) Certificate for NGA Records
     440        NGA Titanium Account Record for HALEDE
     501A       Photo of Hale’s Room – House Exterior
     501B       Photo of Hale’s Room – From Door
     501C       Photo of Hale’s Room – From Bed
     501D       Photo of Hale’s Room – From Bed
     501E       Photo of Hale’s Room – Top Drawer
     501F       Photo of Hale’s Room – Bed
     501G       Photo of Hale’s Room – Closet
     501H       Photo of Hale’s Room – Box
     501I       Photo of Hale’s Room – Home Computer
     501J       Photo of Hale’s Room – Sticker Near Computer
     501K       Photo of Hale’s Room – Closet with PNY Thumb
     502        Hale’s Home Computer (Model: Cooler Master PC)*
     502A       OCZ Technology HD from Home Computer (S/N: A19D3011238000341)*
     502B       OCZ Technology HD from Home Computer (S/N: A22BF011413004152)*
     503        Two CDs Containing IEF and FTK Results for Home Computer*
     503A       User Accounts on Home Computer
     503B       Select Chrome Web History from Home Computer
     503C       Select Firefox Bookmarks from Home Computer
     503D       Select Metadata for Encryption-Related Files from Home Computer
     503E       Select LNK Files from Home Computer
     503F       Select Jump List Entries from Home Computer
     503G       Select Shellbags from Home Computer
     503H       Parsed Search from Home Computer
     503I       GPG4win Compendium
     503J       Metadata for GPG4win Compendium
     503K       Metadata for GPG Encrypted Document T
     503L       Properties of Unencrypted Document T



                                     5
Case 1:19-cr-00059-LO Document 193 Filed 03/29/21 Page 6 of 10 PageID# 1715




     503M       Hale Resume for Democracy Now
     503N       Metadata for Hale Resume
     503O       Word Document re Film Screening
     503P       Metadata Associated with GX 503O
     503Q       GPG Metadata (home computer)
     504        DataStick Pro*
     505        Photo of DataStick Pro
     506        CD Containing FTK Results for the DataStick Pro*
     506A       Metadata re Document A Found on DataStick Pro
     506B       File Path Directory for the DataStick Pro
     507        Spiral Bound Notebook*
     507A       Photo of Page from Spiral Bound Notebook
     507B       Photo of Page from Spiral Bound Notebook
     508        PNY Thumb Drive*
     601        Samsung Galaxy Note II Cell Phone*
     602A       Photo of Front of Hale’s Samsung Cell Phone
     602B       Photo of Back of Hale’s Samsung Cell Phone
     603        HD of Cellebrite Results for Samsung Cell Phone*
     604        Selfie Photo of Hale from Samsung Cell Phone
     605        Selfie Photo of Hale from Samsung Cell Phone
     606        Photo of Hale ID from Samsung Cell Phone
     607        Web Bookmark from Samsung Cell Phone
     608        Web History from Samsung Cell Phone
     609        Reporter Contacts Found on Samsung Cell Phone
     610        Compilation of Texts with Reporter
     611A       Archive of Announcement of Reporter Event at Busboy & Poets
     611B       BB&T Statement for May 2013
     611C       F.R.E. 902(11) Certification from BB&T Bank
     612        May 23, 2013 Text to “Megan”
     613        June 7, 2013 Texts to “202-320-7912”
     614        June 9, 2013 Texts to “202-320-7912”
     615        Compilation of Texts to “202-320-7912”
     616        Stills from Video of June 9, 2013 Reporter Event at Busboys & Poets
     617        June 7, 2013 Email to Hale from IVAW re Reporter Event
     618        June 9, 2013 Text to “Megan”
     619        June 9, 2013 Email from Reporter to Hale
     619A       Guardian Article Titled “Edward Snowden: The Whistleblower”
     619B       May 11, 2009 Article by Reporter
     620        July 14, 2013 Text to “Megan”
     620A       Verizon Statement for June 17, 2013 to July 16, 2103
     620B       Verizon Statement for July 17, 2013 to August 16, 2103
     620C       F.R.E. 902(11) Certification from Verizon
     621        July 17, 2013 Email from Reporter to Hale
     622        July 18, 2013 Text to “Lachelle”
     623        July 19, 2013 Text to “Megan”
     624        July 20, 2013 Email from Hale to Reporter



                                        6
Case 1:19-cr-00059-LO Document 193 Filed 03/29/21 Page 7 of 10 PageID# 1716




     625        July 20, 2013 Email from Hale to Reporter
     625A       Article Titled “Court Rules Journalists Can’t Keep Their Sources Secret”
     626        July 21, 2013 Text to “Sara Harless”
     627        July 21, 2013 Text to Reporter
     628        BB&T Statement for August 2013
     629        July 25, 2013 Email from Hale to Reporter
     629A       Hale’s Resume
     630        July 31, 2013 Text to “Lachelle”
     631        August 7, 2013 Email from Hale to Reporter
     631A       Article Titled “NSA Growth Fueled by Need to Target Terrorists”
     632        August 18, 2013 Email from Hale to Reporter
     632A       Drone Image
     633        August 27, 2013 Email from Hale to Reporter
     633A       New York Times Article re Manning
     634        Verizon Statement for August 17, 2013, to September 16, 2103
     634A       F.R.E. 902(11) Certification from Verizon
     635        September 20, 2013 Texts to Reporter
     636        October 12, 2013 Email from Hale to Reporter
     637        October 24, 2013 Text to Reporter
     638        November 13, 2013 Text to Reporter
     639        December 5, 2013 Email from Hale to Reporter
     640        January 24, 2014 Email from Hale to Reporter
     641        January 31, 2014 Texts to/from Reporter
     642        February 2, 2014 Texts to/from Reporter
     643        February 3, 2014 Texts to/from Reporter
     644        February 27, 2014 Texts to/from Reporter
     645        February 28, 2014 to March 7, 2014 Texts to/from Reporter
     701        Compact Disc with from Google records*
     701A       F.R.E. 902(11) Certificate from Google
     701B       Google Subscriber Records for Hale Account
     701C       Photo of Hale from Google Account
     701D       September 4, 2013 Email from Hale to IVAW
     702        Executive Order 13526, 75 Federal Register 707
     703        Book Signed by Reporter (photo)
     704        Stills from National Bird
     705        Archived NGA Site re Whistleblower Protections
     705A       Memorandum on NGA’s Whistleblower Protections
     706        Media Organization Article re Anonymous Leaks
     707        F.R.E. 902(11) Certification from NGA for NDAs
     708        F.R.E. 902(11) Certification from NSA for NDAs
     709        F.R.E. 902(11) Certification from JSOC for NDAs
     710        F.R.E. 902(11) Certification from U.S. Air Force for NDAs
     711        NSA Certificate of No Record re Whistleblowing Complaints
     712        DoD Certificate of No Record re Whistleblowing Complaints
     713        Task Force Certificate of No Record re Whistleblowing Complaints
     714        NGA Certificate of No Record re Whistleblowing Complaints



                                         7
Case 1:19-cr-00059-LO Document 193 Filed 03/29/21 Page 8 of 10 PageID# 1717




     715        F.R.E. 902(11) Certification from Internet Archive
     716        USAF Certificate of No Record re Whistleblowing Complaints
     801        May 27 to 28, 2014 Emails between Hale and IVAW
     802        May 28, 2014 Emails between Hale and NBC News
     803        Sudden Justice (photo of excerpts of book)
     804        August 5, 2013 Text to “Megan”
     805        November 16, 2013 Text to “Megan”
     806        Compilation of Texts to “Megan”
     807        Oct. 6, 2013 Texts from “Lachelle”
     808        Compilation of Texts to/from “Lachelle”
     809        October 31, 2013 Text to “Dana”
     810        November 18, 2013 Text to “Diane”
     811        Google Chats with Diane Darling
     812A       Hale’s Tinder Postings
     812B       Postings related to Hale’s Tinder postings
     813        June 9, 2013 Text from Reporter to Hale
     814        Sept. 20, 2013 Texts to/from the Reporter
     815        Sept. 4, 2013 Texts to/from “Lachelle”
     816        June 7, 2013 Texts to/from “Geoff”
     820A       Amazon Page for Midsummer Night’s Dream (Folger Shakespeare Lib.)
     820B       Amazon Page for Midsummer Night’s Dream (No Commentary)
     820C       Google Books Page for Midsummer Night’s Dream
     821A       Amazon Page for Ben Franklin’s Autobiography (Norton Critical Ed.)
     821B       Amazon Page for Ben Franklin’s Autobiography (No Commentary)
     821C       Google Books Page for Ben Franklin’s Autobiography
     822A       Amazon Page for Adventures Sherlock Holmes (Eric Colfer Intro)
     822B       Amazon Page for Adventures Sherlock Holmes (No Commentary)
     822C       Google Books Page for Adventures Sherlock Holmes
     823        Nov. 16, 2013 Texts with Reporter2
     900-3      Stipulation 3
     900-4      Stipulation 4
     900-5      Stipulation 5
     900-6      Stipulation 6
     900-7      Stipulation 7
     900-8      Stipulation 8
     900-9      Stipulation 9
     900-10     Stipulation 10
     900-11     Stipulation 11
     900-12     Stipulation 12
     900-15     Stipulation 15
     900-16     Stipulation 16
     900-18     Stipulation 18
     900-19     Stipulation 19
     900-20     Stipulation 20
     900-21     Stipulation 21



                                         8
 Case 1:19-cr-00059-LO Document 193 Filed 03/29/21 Page 9 of 10 PageID# 1718



        900-22          Stipulation 22
        900-23          Stipulation 23
        900-26          Stipulation 26
        900-30          Stipulation 30

* Bulk item not in exhibit binders

                                               Respectfully submitted,

                                               Raj Parekh
                                               Acting United States Attorney

                                         By:                  /s/
                                               Gordon D. Kromberg
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               Phone: (703) 299-3700
                                               Fax: (703) 299-3981
                                               Email: gordon.kromberg@usdoj.gov




                                           9
Case 1:19-cr-00059-LO Document 193 Filed 03/29/21 Page 10 of 10 PageID# 1719




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 29, 2021, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send a notification of filing (“NEF”) to counsel

of record for the defense.



                                             By:                    /s/
                                                     Gordon D. Kromberg
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     2100 Jamieson Avenue
                                                     Alexandria, Virginia 22314
                                                     Phone: (703) 299-3700
                                                     Fax: (703) 299-3981
                                                     Email: gordon.kromberg@usdoj.gov




                                               10
